McCLELLAN, C. J.
The plea of former conviction was fatally defective in not setting out the affidavit on which the alleged former trial was had.—Henry v. State, 33 Ala. 389; Foster v. State, 39 Ala. 229; Baysinger v. State, 77 Ala. 60; Cross v. State, 117 Ala. 73; Hollis v. State, ante, p. 74.
If the State should have been put to its demurrer to this plea, the error in adjudging it bad oh the motion to strike could not have prejudiced the defendant since the motion specifically pointed out its defects, and thus afforded defendant every advantage he would have had upon demurrer. — Code, §4333.
Affirmed!